IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

TIMOTHY RANDOLPH,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-4905

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed February 8, 2016.

An appeal from an order of the Circuit Court for Duval County.
Tatiana Salvador, Judge.

Timothy Randolph, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Julian E. Markham, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WETHERELL, RAY, and KELSEY, JJ., CONCUR.